UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

 

Integrated Process Solutions, Inc., Court File No.: l9-cv-00567
Hon.
Plaintiff,
DECLARATION OF PETER NELSON
vs. IN SUPPORT OF MOTION FOR
TEMPORARY RESTRAINING
Lanix LLC, Kevin Landsverk, and ORDER, EXPEDITED DISCOVERY,
Dylan Dyke, AND PRESERVATION OF EVIDENCE
Defendants.

 

Peter Nelson, being first duly sworn, declares as follows:

l. Integrated Process Solutions, Inc. (“IPS”) is a leader in the implementation
of municipal and industrial controls and instrumentation systems, with its headquarters
and production facility located in Fosston, Minnesota. Since its founding in 2008, IPS has
designed, built, implemented, and integrated electrical control systems in Minnesota,
Wisconsin, and other parts of the Midwest. Some of the specialized goods IPS
manufactures and sells include custom solenoid, remote terminal, or programmable
controller panels; protective relaying cabinets; Distribution Control System control
rooms; and photovoltaic systems.

2. l founded and incorporated IPS in July 2008. Before that, I had served the
municipal and industrial water/Wastewater Systems integration industry since 1984.

3. IPS employs a diverse team of dedicated individuals Who provide the
foundation of our company and support our mission, vision and values.

4. IPS’s goods and services are often put to use by large entities, including but

4835-4299-8408

not limited to industrial or municipal operators of water and wastewater systems. But IPS
typically does not have a direct commercial relationship with these large entities. Instead,
IPS most often collaborates with general contractors, builders, or other manufacturing
companies that are responsible for the project that will include IPS’s goods or services. In
other words, IPS typically plays a role similar to that of a sub-contractor.

5. IPS provides its municipal and industrial customers a number of services,
including (a) software development and support services; (b) installation, commissioning,
and maintenance for instrumentation and control systems; (c) a wide variety of
communication options upon which customers may build their control equipment
network for reliable operation; (d) full-service electrical construction and integration,
from electrical service entrances down to network jacks; (e) electrical panel fabrication,
including solenoid and remote terminal panels, programmable controller panels,
protective relaying cabinets, and plant Distribution Control System (DCS) control rooms;
and (f) photovoltaic (solar energy) systems ranging from small residential systems to very
large industrial and commercial systems.

6. At IPS, we emphasize total quality on every project through standardization
of engineering and implementation tasks. We insist on strict adherence to project
schedules and the provision of professional system integration services. We demand
compliance with defined safety practices on each project, and we provide the on-going
support required for successful project delivery. Our goal is to deliver high quality
projects that are on-time and within budget. We highly regard each and every project we

accept, and are committed to the quality standards we subscribe to and the work ethics we

2
43354299-8408

maintain.

7. IPS is focused on developing and maintaining solid, long-term customer
relationships; that is the foundation for our success. We strategically select our personnel
to most efficiently serve our clients, which allows IPS to provide an unmatched level of
customer service. Additionally, IPS’s staff has extensive and diverse experience in the
industrial and municipal water/wastewater industry, which allows us to be a valuable
resource during the planning, design, procurement, and construction phases of our
customers’ projects.

8. As a result of IPS’s relentless pursuit of excellent, it has developed
substantial goodwill with its customers. That goodwill has been developed exclusively at
IPS’s expense

9. Landsverk developed special relationships with IPS’s customers with
whom he worked while employed by IPS. Those relationships were developed solely at
IPS’s expense, in Landsverk’s capacity as an IPS employee, and on IPS’s behalf.
Landsverk was the face of IPS with certain customers.

10. IPS performs services including planning, requirements, design and
submittal, implementation, testing, startup, commissioning, and product support.

a. Planning. IPS works with each client to develop a thorough
understanding of the client’s objectives, timeframes, and budgets for the project
and develops a project charter documenting that understanding When working
with consulting engineering firms, IPS develops a project charter based on the

scope of work and specifications the consultant has designed for the specific

3
4335-4299-8408

project.

b. Reguirements. IPS provides a System Requirement Specification
(SRS) detailing the system operation. This document is updated throughout the
implementation of the system.

c. Design and Submittal. In the design phase, a system block diagram
is generated; control panels designed; computers and networking equipment
selected, and process instrumentation specified Radio path studies are performed
to insure successful operation of the communication system. After customer
approval of these selections, the implementation phase begins.

d. Implementation. In this phase, hardware is purchased and control
panels fabricated The SRS is updated as additional information on vendor~
supplied equipment becomes available. System programming during the
implementation phase of the project is divided into programable logic controller
(“PLC”) programming, human machine interfaces (“HMI”) / operator interface
terminals (“OIT”) programming, historical trending setup, logging configuration,
and alarm system configuration

e. Te_stip_g. IPS conducts factory testing including both un-witnessed
and Witnessed acceptance testing. Un~witnessed includes staging all panels and
setting up networking/radio communication links, and connecting computers to the
network. Upon completion of un-witnessed testing, the functionality of the system
is demonstrated to the customer in accordance with the customer approved,
witnessed factory acceptance test plan. A second test is performed to verify

4
4835-4299-8408

completion of all punch list items identified during factory acceptance testing. The
system ships after customer signoff of the completed factory acceptance test.

f. Startup and Commissioning. Prior to system startup, the project
manager schedules supervision assistance with the contractor to ensure full
understanding of the project’s requirements and to clarify installation details. Once
installed, IPS’s engineers and service technicians work with the customer to
maintain integrity of network communications, operation of all equipment and
signals, calibration of all transmitters, and interface to third party equipment
During startup, IPS involves the customer, familiarizing them with proper system
operations; trouble shooting techniques; required maintenance activities; and fault
recovery methods. Classroom and hands-on training are provided to insure the
customer has the requisite knowledge to operate and maintain the installed system
to protect their substantial investment

g. Product Sewicelmi Sup_port. IPS services all hardware, software,
instrumentation, and motor starting devices we sell. IPS offers long term, after sale
customer support for our systems and those supplied by others. Since the needs of
every system are different, we offer a variety of support contracts to help eliminate
the risk of a catastrophic failure and possible outage of critical facilities. In the
event of a catastrophic failure or outage of` critical facilities, we offer 24 hour
emergency service to help bring a system back online as quickly as possible.

11. IPS hired Landsverk on June 17, 2013, as its Control Systems Engineer and

as the person responsible for IPS’s Information Technology (“IT”) systems. Before

5
48354299-8408

working at IPS, Landsverk worked for a prior employer for over five years as a Network
Engineer. He was one of a small group of employees at that prior employer charges with

maintaining IT security.
12. At IPS, Landsverk had numerous responsibilities involving both IT and
providing engineering work for customers His duties included:

¢ As IPS representative, coordinate projects for the
management and design of control system projects for
water/wastewater treatment facilities

¢ UL panel shop supervisor

o Implement supervisory control and data acquisition
(SCADA) systems for a variety of process control systems

0 System database development, HMI and operator interface
design and programming, PLC programming, HMI/OIT
programming, network design and implementation

¢ Customer acceptance testing, installation, on-site training,
system start-up, and sup-port

0 AutoCAD design and drafting
0 Submittal and O&M documentation

0 Interface with customer/consultant as the face of IPS in
order to keep project on track from design stage through
startup and test until final completion/acceptance

0 Serve as the face of IPS to provide onsite, online, and
telephone service for existing customers

¢ IT support, software administrator, and software license
manager for IPS including pfSense Firewall, network
hardware, exchange server, KVM server, Owncloud
server and workstations

The scope of Landsverk’s duties increased over the course of his tenure at IPS. Indeed,

4835-4299-8408

by the time he departed IPS, Landsverk worked as a de facto IT specialist, salesperson,
and project manager in addition to his original duties as a field engineer. Landsverk was a
valuable and integral member of IPS. Attached as Exhibit A is a true and correct copy of
Landsverk’s resume.

13. By virtue of his position and its responsibilities, Landsverk Was privy to a
wealth of IPS’s sensitive and confidential information, including:

0 The business and contractual nature of IPS’s relationship
with its customers;

¢ The key contacts at various IPS customers;

0 The amount of money IPS collected pursuant to at least
some of the contracts it had with its customers;

o The costs to IPS of completing and delivering its goods
and services to its customers;

o IPS’s process for bidding for specific goods or services;

0 The location and organization of IPS’s IT systems,
including but not limited to hardware, software, databases,
information repositories, and enterprise resource planning
systems;

¢ Software, programming, and other control codes that IPS
uses in its systems; and

0 The key skills, talents, and competencies of various
individuals at IPS as well as their approximate
compensation

14. Through Landsverk’s special IT responsibilities for IPS, he set up a
computer server at his home to create a back-up copy of all of IPS’s electronically stored
information. This server gave Landsverk continued access to IPS’s information necessary

to perform the work that IPS performs.

4835-4299-8408

15. Through that copy of IPS’s server, Landsverk possesses all of IPS’s
electronically stored files_everything a new competitor in this business would need to
get up and running, including financials, customer lists and contacts, customer purchasing
histories, pricing and margins, plus all the technical and engineering tools to complete the
work.

16. On February 8, 2019, Landsverk announced his resignation of employment
with IPS, effective two weeks from the date of his letter. A true and correct copy of the
resignation letter is attached as Exhibit B. He claimed his decision was “gut wrenching”
because IPS was “like a family.”

17. Landsverk’s resignation attempted to portray himself has being up front and
honest about his activities. He offered that “[a]ll my tools, laptop, iPad, are on my desk.”
(He did not note that he had electronically wiped these devices to hide evidence of` his
wrongdoing.) He also claimed the “firewall replacement has allowed the VPM serve to
work as it should now.” (He did not note that he had maintained methods to unlawfully
access IPS’s computer server after his departure.)

18. Landsverk was well aware of the many steps IPS took to maintain the
security and confidentiality of IPS’s electronic files and systems.

19. IPS frequently relied on Landsverk to facilitate the secure transferring of
sensitive and confidential company data. For example, in April 2018 he helped IPS
securely send a financial document to a vendor. Also in April 2018, Landsverk worked
on options for IPS to electronically store files off of the IPS computer server. Landsverk

noted in an email, “l know how to properly secure a server behind our firewall.”

8
4835-4299-8408

20. In June 2018, Landsverk was involved in helping IPS obtain a cyberattack
insurance policy.

21. In October 2018, Landsverk took the lead in resetting network passwords
after an employee with administrative access left his IPS employment

22. And in January 2019, Landsverk helped investigate another employee’s IPS
email account to ensure that employee had not miscommunicated with a customer. As
part of that investigation, Landsverk reviewed that employee’s permanently deleted
Company emails.

23. Before resigning, Landsverk set up a company called Lanix LLC.
Landsverk filed the papers to organize the LLC on January 23, 2019, Landsverk used IPS
photos to create the website and had a brief testimonial from Corval Group, Inc., one of
IPS’s long-standing customers, on his website horne page. Below is a snippet showing

Lanix’s website when it was up and running.

Lanix - Custom system integration

lanixtech.us/ '

in system operation during startup.‘ Corva!group lnc.Remote Access. Call or Emai| your custom
needs for a quote. quotes@|anlxtech.us. 218-230-2157.

24. The website was subsequently taken down, presumably after Landsverk
was alerted that IPS had viewed it.

25. By virtue of his position, Landsverk came into contact and developed a
relationship with Dyke, a system engineer at one of IPS’s customers, Corval Group, Inc.

26. Landsverk’s creation of a new company, kickback scheme with Dyke, and

numerous efforts to divert work away from IPS have caused IPS harm such as disruption

4835-4299-8408

of our operations in having to respond to Defendants’ wrongful activities, decreased
business, IT security expenditures, and reputational harm. For instance, Landsverk’s
wrongful acts have created divided loyalties among IPS’s employees, lowered morale,
spurred rumors among IPS customers, and interfered with IPS business opportunities

27. There is no way Lanix could be currently operating, purportedly having
only been in business since Landsverk’s departure from IPS, without relying on IPS’s
confidential and trade secret information. Among other things, Lanix (through
Landsverk) would have had to develop drawings in AutoCAD file format, PLC programs
with IPS-developed standards, and HMI/OIT programming standards that IPS has
created. Instead of developing these files and programs through years and hundreds of
hours of investment, Lanix can use the information taking from IPS.

28. Because IPS is headquartered in Minnesota but does work across the
Midwest, it develops, creates, uses, transmits, and relies on some and/or all of this
information in connection with interstate transactions and commerce

29. IPS has been and will continue to be irreparably harmed by Defendants’
wrongful conduct, including continued breaches of valid obligations to IPS, and misuse
of IPS’s confidential and trade secret information. These are injuries that cannot be fully
compensated monetarily, and IPS does not have an adequate remedy at law for
Defendants’ wrongful and unlawful conduct

30. After IPS uncovered Landsverk’s text message conversations with Dyke
and I had a chance to review them, l confronted Landsverk in my office. l told Landsverk
that I had seen his text messages with Dyke, I accused him of stealing IPS’s information,

l 0
48354299-8408

and l said that he had one opportunity to come clean. Landsverk apologized for his
actions, said he knew what he had done, and said, “I’m a dumbass.” I also accused
Landsverk of sending to Dyke IPS’s confidential financial information. Landsverk
admitted he had sent the information

I declare under the penalty of perjury under the laws of the United States of
America that the foregoing is true and correct based upon my personal knowledge, except
as otherwise stated.

Dated; March 7, 2019 /s/ Peter Nelson
Peter Nelson

1 l
4835.4299-8408

EXHIBIT A

ll _)S integrated Process So|utions, |nc. “‘*“‘“"E"“S“°”k@‘p”"‘“‘”'b“

218.435.1703

 

KEV|N R. LANDSVERK, CONTROL SYSTEMS ENG|NEER AND |.T. SPEC|ALlST

 

RESPONS|BIL|TIES

Project coordinator for the management and design of control system projects for
water/wastewater treatment facilities

UL panel shop supervisor

implement supervisory control and data acquisition (SCADA) systems for a variety
of process control systems

System database development H|Vi| and operator interface design and
programming, PLC programming network design and implementation

Customer acceptance testing, installation, on-site training, system start-up, and
support

AutoCAD design and drafting

Submitta| and O&|Vi documentation

|nterface with customer/consultant to keep project on track from design stage
through startup and test until final completion/acceptance

Provide onsite, online, and telephone service for existing customers

|T support, software administrator, and software license manager for |PS including
pfSense Firewa|l, network hardware, exchange server, |<V|Vl server, Owncloud
server and workstations

 

 

EXPERT|SE - PLC programming and design: Rockwe|l - A||en-Brad|ey PLCS, SLC 500, Contro|Logix,

DeviceNet, RSSOOO

¢ PC based SCADA / M|Vl|; Wonderware, Rockwel| -A||en-Brad|ey Factory ta|k,
RSView, Pane|view, C-|Vlore, Map|e System, Proface, Mage||is, Tatsoft

¢ instrumentation documentation, including process and instrumentation diagrams,
schematics, ladder logicr and loop diagrams

o instrumentation configuration and calibration

¢ VFD Programming

¢ DOS, Windows 95, 98, NT, lV|S Server, Win 2000, XP, Windows 7, 8,10,
Redhat/CentOS/Ubuntu Linu)<, OpenSolaris system administrator

0 RTU programming and design for SCADA applications

o Communication and te|emetry utilizing RS~232, RS-485, DH+, Ethernet, and TCP/|P

o AutoCAD design

0 UL panel building

o Know|edge of UL rules and regulations

HARDWARE Contro||ers:Rockwe|l,
EXPER|ENCE Network Switches/Routers: |Vloxa, Si)<net, Stratix, Cisco, Netgear

Radios/Telemetry: GE/|VlDS, Banner, Square D, Cel|u|ar
Operator |nterface: Rockwell, C-|Vlore, Square D i\/lage||is, iViap|e Systems, Proface

 

SOFTWARE PLC Programming: RS l_ogix 500/5000; A||en-Bradley
EXPER|ENCE O|T: FactoryTa|k View |VlE, Cmore, |Vlage|lis, lV|ap|e Systems, Proface
HlVl|: Wonderware, RSView32, FactoryTall<, Tatsoft

 

EMPLOYMENT lNTEGRATED PROCESS SOLUT|ONS, |NC.
HlSTORY July, 2013 - Present: Control Systems Engineer
ENERGY & RESEARCH CENTER
February 2008 - 2013: Network Engineer

OAKRlVER TECHNOLOGY
May 2007 - May 2010: i\/|echanical Engineer intern

 

EDUCAT[ON UN|VERSITY OF NORTH DAKOTA
2010 ~ I\/iechanica| Engineering ~ Patented Design for And res Robot End of Arm Tool

RlCE UN|VERS|T¥ - TEXAS
High Performance Computing

 

AFF|L|AT|ONS Order of the Engineer
American Society of Nlechanica| Engineers

 

RECOGN|T|ON Andrew Freeman Award of Engineering Exce||ent for Senior Design Project: |\/iay 2010

 

Page 2 Kevin R. Landsverk, Contro[ Systems Engineer and l.T. Specia|ist

EXHIBIT B

integrated Process So|utions, |nc.

 

l 34595 412 St_ SE 614-5 235 St. W 506 Cooper Road
ngston, MN 55542 Farmington, MN 55024 Waunakee, W| 53597
213_435_1703 218.?91.6998 608.849.4375

February 8, 2019

integrated Process Soiutions, |nc.
34696 41 th St. SE
Fosston, MN 56542

Attention: Peter Ne|son
Reierence: Letter of Resignation
Dear Pete,

i am writing to announce my resignation from iPS effective two weeks from this date to pursue other
opportunities

This was a gut wrenching decision to make as the people at iPS are unlike any company i've ever seen. Such a
sense of camaraderie exists, its like a famiiy. i do miss the big company gatherings we used to have, but l
realize with so many people its an expensive day!

| cannot thank you enough for the opportunity you’ve given me over the past 5.5+ years. l hope my presence
has been a positive contribution for iPS during my time. Not everything went greatl but a lot of things did.

| have all my projects buitoned up pretty weil right now. A|i my toolsl |aptop, iPad, are on my desk.

-Shorewood is shipping Tuesday, factory testing will be complete today. VFD/'i'esys programs on the server.

-Hormei Do|d is ali billed, should have any remaining payments within the 30-day window. They call from time
to time to check a point or two stil|. Erik O and Rod Rock have Hormel |ogins to their VPN, they can
handle any items that require remote checkoutfdebug. Of course, i will always be availabie to take any
calls as needed

-J001491 (Sojos code mods) is compiete, l emai|ed Kaitlyn to bill this in fuli.

-The iirewa|| replacement has allowed the VPN server to work as it should now. l haven't had any complaints
from remote users being able to connect for over a week now.

A couple items we need to discuss how you’d like to move forward on:

~ The hourly offsite two-way sync
¢ Piex media server

l wish everyone at iPS a successful and profitable 2019 and on.
Thanks again,
/ , a /'

»’"_) V' '

Kevin Landsverk
kiandsverk mail.com
701-203-1009

